DETAILED ACTION
This action is in response to communications filed on August 11th, 2022.
Claims are 1-5, 7-11, 16-17, and 20-27 are hereby allowed.  Claims 1, 3-5, 7-10, 16-17, 19-20 are currently amended.  Claims 6, 13-15, and 18 are currently amended.  Claims 21-25 are newly presented.  Claims 1, 11, 16, 20-22 are amended via Examiner’s Amendment below.  Claims 12 and 19 are canceled via Examiner’s Amendment below.  Claims 26-27 are newly presented via Examiner’s Amendment below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Abrahamsen on August 16th, 2022.
1.	(Currently Amended) A method, comprising:
	sending, by a computing system, a first notification to a first client device, the first notification indicating a first task to be performed by a first user with respect to a resource accessible to the computing system;
	identifying, by the computing system, a group of tasks that includes at least the first task and a second task of a second user with respect to the resource;
	determining that the second user has completed the second task;
	determining, by the computing system, a total number of tasks included in the group;
 	determining, by the computing system, a first quantity of the total number of tasks that have been completed or a second quantity of the total number of tasks that have not yet been completed; 
	after the first notification has been sent to the first client device and based at least in part on (A) the total number of tasks and (B) the first quantity or the second quantity, setting a value of a parameter associated with the first task to indicate an increased urgency level of the first task; and
	altering a manner in which the first notification is presented on a display screen of the first client device to indicate the increased urgency level of the first task 


11.	(Currently amended) The method of claim 1, wherein altering the manner in which the first notification is presented on the display screen 
	altering at least one feature of the first notification presented on [[a]] the display screen 

12.	(Canceled) 

16.	(Currently Amended) A computing system, comprising:
	at least one processor; and
at least one computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the computing system to:
	send a first notification to a first client device, the first notification indicating a first task to be performed by a first user with respect to a resource accessible to the computing system,
determine that content of the first notification was broadcasted to multiple individuals, 
determine that a second notification sent to a second user included the content, the second notification indicating  
determine to include at least the first task and the second task in the group based at least in part on the content being included in both the first notification and the second notification,


	determine that the second user has completed the second task,
determine a total number of tasks included in the group,
determine a first quantity of the total number of tasks that have been completed or a second quantity of the total number of tasks that have not yet been completed, 
	after the first notification has been sent to the first client device and based at least in part on (A) the total number of tasks and (B) the first quantity or the second quantity, set a value of a parameter associated with the first task to indicate an increased urgency level of the first task, and
	based at least in part on the value of the parameter, cause an indication of the increased urgency level of the first task to be presented on the first client device. 


19.	(Canceled) 

20.	(Currently Amended) The computing system of claim 16, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the computing system to:
determine an initiation time of the first notification; 
determine a deadline for completing the first task; and
set the value of the parameter further based at least in part on the initiation time, the deadline, and a current time.

21.	(Currently Amended)  The computing system of claim 16, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the computing system to:
	send [[a]] the second notification to a second client device
	determine that at least one feature of the second notification is identical to at least one feature of the first notification; and
determine to include the second task in the group based at least in part on the at least one feature of the second notification being identical to the at least one feature of the first notification. 

22.	(Currently Amended) At least one non-transitory computer-readable medium encoded with instructions which, when executed by at least one processor of a computing system, cause the computing system to:
send a first notification to a first client device, the first notification indicating a first task to be performed by a first user with respect to a resource accessible to the computing system;
identify a group of tasks that includes at least the first task and a second task of a second user with respect to the resource;
determine that the second user has completed the second task;
determine a total number of tasks included in the group;
determine a first quantity of the total number of tasks that have been completed or a second quantity of the total number of tasks that have not yet been completed; 
after the first notification has been sent to the first client device and based at least in part on (A) the total number of tasks and (B) the first quantity or the second quantity, set a value of a parameter associated with the first task to indicate an increased urgency level of the first task; and
based at least in part on the value of the parameter, alter a manner in which the first notification is presented on a display screen of the first client device to indicate 

26.	(New) The at least one non-transitory computer-readable medium of claim 23, further encoded with additional instructions which, when executed by the at least one processor, further cause the computing system to:
determine an initiation time of the first notification; 
determine a deadline for completing the first task; and
set the value of the parameter further based at least in part on the initiation time, the deadline, and a current time.

27.	(New) The at least one non-transitory computer-readable medium of claim 24, further encoded with additional instructions which, when executed by the at least one processor, further cause the computing system to:
determine an initiation time of the first notification; 
determine a deadline for completing the first task; and
set the value of the parameter further based at least in part on the initiation time, the deadline, and a current time.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant arguments on pages 9-10 of their response filed on July 20th, 2022 are persuasive, in that the combination of Faulkner and Duggan fails to disclose the claims as currently amended.  Upon further search and consideration in the technology area of activity feeds which provide notifications to users, no prior art was identified as teaching: based on the percentage of a number of tasks completed by a group, either, altering a manner in which a notification is presented to a user (claims 1 and 22), or determining that content of a notification that was broadcast to multiple individuals  (claim 16).
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mouawad	Patent no.	11,144,854
Rao		Patent no.	10,606,584
Deodhar	Pat. Pub.	2017/0116552
Surendran	Pat. Pub.	2014/0344004
Mulji		Pat. Pub.	2014/0019191
Chaturvedi	Pat. Pub.	2013/0311222
McFarland	Pat. Pub.	2020/0074405
Haas		Pat. Pub.	2017/0061356
Jogalekar	Pat. Pub.	2015/0134386
Nguyen		Pat. Pub.	2012/0278117
King		Patent no.	10,769,640
Ghods		Patent no.	10,554,426
Seixero		Patent no.	10,528,228
Ryan		Pat. Pub.	2008/0313004

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
8/16/22
/BLAKE J RUBIN/Examiner, Art Unit 2457